                                                                                           USDC SDNY

         MEMO ENDORSED                                                                     DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 




GEORGIA M. PESTANA                            THE CITY OF NEW YORK                                            Simone Nicholson
                                                                                            Special Assistant Corporation Counsel
Acting Corporation Counsel                                                                         Cell: (212) 356-2394

                                                        
                                                        



                                                                 July 1, 2021
         VIA ECF
         Hon. Valerie E. Caproni
         Thurgood Marshall United States Courthouse
         Southern District of New York
         40 Foley Street
         New York, NY 10007

                             Re:   S.K.N., et. al. v. NYC Dep’t of Educ., et. al. No. 20-cv-10562 (KHP)

         Dear Judge Caproni:

                 I am Special Assistant Corporation Counsel in the office of Acting Corporation Counsel
         Georgia M. Pestana, attorney for Defendants in the above-referenced action. I write to request a brief
         extension to file pre-conference submissions currently due July 1, 2021, in advance of the July 9,
         2021 Initial Conference. Plaintiff’s counsel has consented to the extension until Wednesday July 7,
         2021. We are not requesting an adjournment of the Initial Conference. The parties are engaged in
         settlement negotiations and are hopeful they can fully resolve this matter prior to the Initial
         Conference.

                 I apologize for the lateness of this request and any inconvenience it may cause to the Court.
         This case was just reassigned to me as a result of staffing changes. A short extension will allow me to
         better engage in meaningful settlement discussions and may obviate the need for pre-conference
         submissions, or an appearance on July 9, 2021.

                Accordingly, Defendants respectfully request that the deadline to file pre-conference
         submissions be extended to July 7, 2021.

                   Thank you for considering this submission and request.

                                                                 Respectfully submitted,

                                                                 Simone Nicholson
                                                                  /s/
                                                                 Special Assistant Corporation Counsel
         cc:        Erin O’Connor (via ECF)
Application GRANTED.

SO ORDERED.



                       'DWH-XO\
                       'DWH-
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
